Citation Nr: 0423995	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-00 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for chronic recurrent prostatitis with 
transurethral resection of the prostate.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for epididymo-orchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's 
applications to reopen his previously denied claims of 
entitlement to service connection for chronic recurrent 
prostatitis with transurethral resection of the prostate and 
epididymo-orchitis for failure to submit new and material 
evidence. 


FINDINGS OF FACT

1.  In a Board decision dated in January 1975, the veteran's 
claims of entitlement to service connection for chronic 
prostatitis with transurethral resection and epididymo-
orchitis was denied.

2.  In a Board decision dated in May 1979, the veteran's 
application to reopen his claims of entitlement to service 
connection for chronic prostatitis with transurethral 
resection and epididymo-orchitis was denied for failure to 
submit new and material evidence.

3.  Additional evidence submitted to reopen the claims of 
entitlement to service connection for a chronic disability of 
the genitourinary system (to include chronic recurrent 
prostatitis with transurethral resection of the prostate and 
epididymo-orchitis), when considered alone or together with 
all of the evidence, both old and new, is not so significant 
that it must be considered in order to fairly decide the 
merits of these previously denied claims.




CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for chronic recurrent prostatitis with 
transurethral resection of the prostate is not new and 
material, and therefore, this claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for epididymo-orchitis is not new and 
material, and therefore, this claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The RO has provided the appellant with express notice of the 
provisions of the VCAA in correspondence dated in July 2002, 
in which it provided the appellant with an explanation of how 
VA would assist him in obtaining necessary information and 
evidence.  The appellant has been made aware of the 
information and evidence necessary to reopen the claims on 
appeal and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist the appellant in 
obtaining pertinent evidence during the course of this 
appeal.  Finally, no additional, relevant evidence has been 
identified that has not otherwise been requested or obtained.  
The appellant has been notified of the evidence and 
information necessary to reopen the claims on appeal, and has 
been notified of VA's efforts to assist with the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid the 
veteran in his application to reopen his claims.  

Additionally, the VCAA explicitly provides that, "[n]othing 
in [38 U.S.C.A. § 5103A] shall be construed to require [VA] 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  
Moreover, as the appellant has not identified any records 
that are not already in the claims file, the Board finds that 
there is no additional duty to assist prior to the 
appellant's submission of new and material evidence.

Factual Background

The history of the veteran's claim shows that he filed his 
original claim of entitlement to service connection for a 
chronic genitourinary disability in June 1973.  In a January 
1975 appellate decision, the Board denied the veteran's claim 
for VA compensation for chronic prostatitis with 
transurethral resection and epididymo-orchitis.  This 
decision became final.  38 U.S.C.A. § 5108.  Evidence 
reviewed by the Board in arriving at the denial included the 
veteran's service medical records showing treatment for 
prostatitis and epididymitis during active duty but normal 
genitourinary findings on separation examination in 1967.  
Also reviewed was the report of a July 1973 VA examination 
showing a diagnosis of chronic recurrent prostatitis and 
private and VA medical records dated from 1969 - 1974 showing 
that the veteran was treated for genitourinary complaints, 
including treatment in March 1969 for acute epididymitis and 
orchitis after sustaining a groin injury.  Although a medical 
opinion was presented which indicated a relationship between 
the veteran's history of treatment in service for prostatitis 
and his post-service genitourinary diagnoses, the Board made 
a factual determination on the merits that the weight of the 
evidence was against the veteran's claim as it indicated that 
his genitourinary problems were the result of trauma that 
occurred after his separation from service.

The veteran attempted to reopen his claims for VA 
compensation for a chronic genitourinary disability in the 
ensuing years following the January 1975 Board denial.  In a 
December 1976 appellate decision, the Board reviewed the 
veteran's oral testimony in support of his claim in which he 
essentially reiterated a history of treatment for prostatitis 
in service and sought to draw a connection between this 
history and his post-service genitourinary pathology.  The 
Board also reviewed a VA medical examination report dated in 
December 1975 that shows that the veteran had a history of 
treatment for prostatitis but had essentially normal 
genitourinary findings on examination.  The Board concluded 
that no new and material evidence had been submitted to 
reopen the veteran's claim for VA compensation for a chronic 
genitourinary disability.  This determination became final.  
38 U.S.C.A. § 5108.  

In a May 1979 appellate decision, the Board again addressed 
the issue of new and material evidence in response to the 
veteran's application to reopen his previously denied claim 
of entitlement to service connection for prostatitis with 
transurethral resectioning and epididymo-orchitis.  Evidence 
reviewed by the Board included a January 1976 opinion from a 
VA physician who associated the veteran's post-service 
prostate problems with his history of treatment for 
prostatitis in service and the findings of a May 1977 VA 
examination showing diagnoses of history of recurrent 
epididymo-orchitis secondary to a past history of venereal 
disease with history of transurethral resection for bladder 
neck obstruction secondary to chronic prostatitis from 
initial infection, recurrent, symptomatic.  The Board 
determined that the January 1976 opinion of the VA physician 
was not based on, nor consistent with the other evidence of 
record showing onset of chronic genitourinary pathology 
several years after the veteran's separation from service.  
It therefore found no new and material evidence to provide a 
basis to reopen the veteran's claim of service connection for 
prostatitis with transurethral resectioning and epididymo-
orchitis.  This May 1979 Board decision became final.  
38 U.S.C.A. § 5108.

In September 1999, the veteran filed a claim to reopen the 
issues of entitlement to service connection for chronic 
recurrent prostatitis with transurethral resectioning of the 
prostate and epididymo-orchitis.  Evidence submitted in 
association with this claim consisted of VA medical records 
for the period of 1999 to 2002 showing treatment for 
recurring problems with his genitourinary system due to 
diagnoses of prostatitis, benign prostatic hypertrophy, and 
prostate cell hyperplasia on biopsy.  The reports acknowledge 
the veteran's history of treatment for prostatitis and 
epididymitis in 1964 and a transurethral resectioning in 
1972.  The veteran contends, in essence, that this clinical 
recognition of his treatment for prostatitis and epididymitis 
in service is tantamount to a nexus opinion linking his 
current prostatitis to his period of active duty and, as 
such, provides a basis to reopen and allow his claim.

Analysis

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  In cases in which a claim has 
been disallowed by the Board in an appellate decision, the 
claim may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be reconsidered, 
except as provided by 38 U.S.C.A. §§ 5108, 7104(b).  

The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

New and material evidence means evidence not previously 
submitted to VA which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The definition of "new and material" evidence has been 
changed, but the new definition applies only to claims filed 
on or after August 29, 2001.  See 38 C.F.R. § 3.156 (2003); 
see also 66 Fed. Reg. 45620 (2001).  The current appeal stems 
from a claim to reopen the issues of entitlement to service 
connection for chronic recurrent prostatitis with 
transurethral resectioning of the prostate and epididymo-
orchitis that was received in September 1999.  The evidence 
of record has been reviewed in conjunction with the version 
of 38 C.F.R. § 3.156(a) as it existed prior to August 29, 
2001, and a finding is made that new and material evidence 
has not been received since the May 1979 Board decision which 
is sufficient to reopen the previously denied claims of 
service connection for chronic recurrent prostatitis with 
transurethral resectioning and epididymo-orchitis.  

VA medical records for the period following the prior final 
Board decision of May 1979 to the present day do not 
establish that the veteran's current genitourinary diagnoses 
are related to his period of military service.  The VA 
medical records for the period from 1999 to 2002 provide no 
objective medical opinion linking the veteran's present 
genitourinary disabilities with his period of active duty.  
The mere mention in these records of the veteran's prior 
history of treatment in service for prostatitis and 
epididymitis cannot be construed, in and of itself, as a 
nexus opinion.  

The Board notes that in its prior final appellate decision 
addressing the claims on the merits in January 1975, it 
acknowledged that the veteran's service medical records 
reflected a history of treatment for prostatitis and 
epididymitis but determined that these were acute and 
transitory conditions which resolved without chronic 
disabling pathology and were not etiologically related to the 
genitourinary diagnoses noted several years after his 
discharge from active duty.  Therefore, the notation of his 
history of treatment for prostatitis and epididymitis shown 
in his VA medical records of 1999 to 2002 are cumulative and 
redundant of the medical evidence previously reviewed by the 
Board in its May 1979 decision.  

Similarly, the veteran's contention that his current 
genitourinary disability is related to the prostatitis and 
epididymitis for which he received treatment in military 
service is merely a reiteration of essentially the same 
argument that was previously addressed by the Board.

In view of the aforementioned discussion, the Board concludes 
that the evidence submitted in conjunction with the 
appellant's September 1999 application to reopen his claims 
of entitlement to service connection for a genitourinary 
disability, to include chronic recurrent prostatitis with 
transurethral resectioning and epididymo-orchitis, is 
cumulative or redundant, and by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
these previously denied claims.  38 C.F.R. § 3.156(a) (2001).  
Accordingly, the issues of entitlement to service connection 
for chronic recurrent prostatitis with transurethral 
resection of the prostate, and epididymo-orchitis, are not 
reopened and the veteran's appeal must be denied.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for chronic recurrent prostatitis with 
transurethral resection of the prostate is denied.

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for epididymo-orchitis is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



